Name: Regulation (EEC, Euratom, ECSC) No 2654/71 of the Council of 11 December 1971 amending the Staff Regulations of Officials of the European Communities in respect of daily subsistence allowances for officials on mission
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 984 Official Journal of the European Communities i ; . No L 276/6 Official Journal of the European Communities 16.12.71 REGULATION (EEC, EURATOM, ECSC) No 2654/71 OF THE COUNCIL of 11 December 1971 amending the Staff Regulations of Officials of the European Communities in respect of daily subsistence allowances for officials on mission THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Paragraph 1 shall read as follows : '( a ) The daily subsistence allowance for officials on mission shall be paid on the following scale : I Grades A/1 to A/3 and LA 3 II Grades A/4 to A/8 LA/4 to LA/8 and Category B III Other grades Bfrs 780 Bfrs 1200 Bfrs 1050 Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the Staff Regulations Committee ; Having regard to the Opinion of the European Parliament1 ; Having regard to the Opinion of the Court of Justice ; Whereas in . the light of experience and taking account of the difficulties encountered in applying the Staff Regulations of Officials of the European Communities, laid down in Regulation (EEC, Euratom, ECSC) No 259/68,2 as last amended by Regulation (EEC, Euratom, ECSC) No 16/71,3 the provisions relating to the scale of daily subsistence allowances for officials On mission should be amended; (b ) When the mission is performed outside the European territory of the Member States, the appointing authority may decide to apply other rates.' 2 . In paragraph 2, '840 Belgian francs' and '360 Belgian francs' respectively shall be substituted for '700 Belgian francs' and '300 Belgian francs'. 3 . In paragraph 3 , '300 Belgian fsancs' and '270 Belgian francs ' respectively shall be substituted for '250 Belgian francs' and '225 Belgian francs'. 4. In paragraph 8 (b), '180 Belgian francs' shall be substituted for '150 Belgian francs'. 5 . The following paragraph 9 shall be added : '9 The rates set out in paragraphs 1 , 2, 3 and 8 shall be increased by 10% when the mission is in Paris and by 5% when the mission is in Brussels , Luxembourg or Strasbourg.' HAS ADOPTED THIS REGULATION: Article 1 Article 13 of Annex VII ,to the Staff Regulations of Officials of the European Communities shall be amended as follows : Article 2 1 OJ No C 97, 28.7.1969 , p . 10 . 2 OJ No L 56, 4.3.1968, p . 1 . 3 OJ No L 5 , 7.1.1971 , p . 1 . This Regulation shall enter into force . on the day following its publication in the Official Journal of the European Communities. Official Journal of the European Communities 985 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1971 . For the Council The President A. MORO